ITEMID: 001-71331
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KELTAŞ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses (Convention proceedings) - partial award
TEXT: 4. The applicant was born in 1947 and lives in Mersin.
5. On 12 March 1996 the General Directorate of National Roads and Highways expropriated two plots of land belonging to the applicant in Mersin in order to build a motorway. A committee of experts assessed the value of the plots of land and the relevant amount was paid to the applicant when the expropriation took place.
6. Following the applicant’s request for increased compensation, on 30 December 1996 the Mersin Civil Court of First-instance awarded him additional compensation of 962,996,880 Turkish liras (TRL), plus interest at the statutory rate, applicable at the date of the court’s decision, running from 12 March 1996, the date of the transfer of the title-deeds.
7. On 29 June 1998 the Court of Cassation upheld the judgment of the Mersin Civil Court of First-instance.
8. On 16 May 2000 the General Directorate of National Roads and Highways paid the applicant the amount of TRL 2,861,840,000, including interest.
9. The relevant domestic law and practice are set out in Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV).
